— In an action to recover damages for wrongful eviction, (1) plaintiff Lori-Kay Golf, Inc., appeals, as limited by its brief, from stated portions of a judgment of the Supreme Court, Rockland County (Guráhian, J.), entered April 7, 1982, which, inter alia, dismissed its complaint at the close of its case upon a jury trial, (2) defendant United States Fidelity & Guaranty Company appeals from so much of the same judgment as dismissed its cross complaint against defendant Finkelstein and denied it costs and disbursements against said defendant and (3) defendant third-party plaintiff Finkelstein cross-appeals from so much of the judgment as dismissed his third-party complaint against third-party defendants Maurice Phillips and Brent, Phillips, Dranoff and Davis. Judgment modified, on the law, by deleting the third decretal paragraph thereof and substituting therefor the following: “Ordered and adjudged that plaintiff Lori-Kay Golf Club, Inc.’s action against defendant Town of Ramapo is severed and a new trial is granted as between the two.” As so modified, judgment affirmed, insofar as appealed from, without costs or disbursements. A prima facie case was made out against the Town of Ramapo. Assuming, as we must, the truth of the evidence presented by plaintiff Lori-Kay Golf, Inc., and giving it the advantage of every reasonable inference to be drawn from the facts adduced, it established, prima fapie, that it was in lawful possession of the premises in question on the day of the alleged wrongful eviction, and that defendant Town of Ramapo forcibly ejected it from the said premises in violation of RPAPL 853 when its police officers entered onto the premises and, in aid of the alleged new lessee, one Lassner, threatened plaintiff Lori-Kay Golf, Inc.’s principal, Cassia, and several of its employees with arrest if they did not leave the property. Damiani, J.P., Titone, Gulotta and Rubin, JJ., concur.